UNITED STATES DISTRICT COURT                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
 ------------------------------------------------------------ X
                                                                  DOC #:
                                                              :
                                                                  DATE FILED: 3/22/2019
 LAMONT C. CHERRY,                                            :
                                                              :
                                              Plaintiff,      :       17-CV-7999 (VEC)
                                                              :
                            -against-                         :     OPINION AND ORDER
                                                              :
                                                              :
 COMMISSIONER OF SOCIAL SECURITY,                             :
                                                              :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Lamont Cherry, proceeding pro se, brought this action seeking review of the

denial of his application for Social Security benefits, pursuant to 42 U.S.C. §§ 1381–1385.

See Compl., Dkt. 2. The Commissioner of Social Security (the “Commissioner”) has moved for

judgment on the pleadings, pursuant to Federal Rule of Civil Procedure 12(c). See Notice of

Mot., Dkt. 15. On November 16, 2018, Magistrate Judge Kevin Fox entered a Report and

Recommendation (“R&R”) recommending that the Commissioner’s motion be denied and that

the case be remanded to the Commissioner for reconsideration of Plaintiff’s application.

See R&R, Dkt. 24. The Commissioner objected to the R&R, and Plaintiff responded to the

Commissioner’s objections. See Defs.’ Second Mem. of Law, Dkt. 28; Pl.’s Second Mem. of

Law, Dkt. 31. For the following reasons, the Commissioner’s objections to the R&R are

SUSTAINED. The R&R is NOT ADOPTED. The Commissioner’s motion for judgment on the

pleadings is GRANTED. This case is DISMISSED.
I.        Legal Standards

          In reviewing an R&R, a district court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When specific objections to the R&R are made, “[t]he district judge must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); see also United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). When

reviewing the submissions of a pro se litigant, the submissions must be “construed liberally and

interpreted ‘to raise the strongest arguments that they suggest.’” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.

2008)).

          A district court must affirm the Commissioner’s decision to deny benefits unless the

decision is “based upon legal error or if the factual findings are not supported by substantial

evidence in the record as a whole.” Greek v. Colvin, 802 F.3d 370, 374–75 (2d Cir. 2015) (per

curiam); see also 42 U.S.C. § 405(g). “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Greek, 802 F.3d at 375

(quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)). The “substantial evidence”

standard is “a very deferential standard of review—even more so than the ‘clearly erroneous’

standard.” Brault v. Soc. Sec. Admin., Com’r, 683 F.3d 443, 448 (2d Cir. 2012)(citing Dickinson

v. Zurko, 527 U.S. 150, 153 (1999)). The standard means that “once an ALJ finds facts, [a court]

can reject those facts ‘only if a reasonable factfinder would have to conclude otherwise.’” Id.

(quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)); see also Tejada v. Apfel, 167

F.3d 770, 773 (2d Cir. 1999).



                                                   2
       To be “disabled,” a claimant must be unable “to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). A claimant will be found to be disabled “only if his physical or mental

impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” Id. § 1382c(a)(3)(B).

       The Commissioner must follow a five-step analysis to evaluate disability claims:

               First, the Commissioner must determine whether the claimant is
               currently engaging in substantial gainful activity. If so, the
               claimant is not disabled. Second, if the claimant is not working,
               the Commissioner must determine whether the claimant has a
               “severe” impairment, i.e., an impairment that limits his ability to
               do physical or mental work-related activities. If not, the claimant
               is not disabled. Third, if there is a severe impairment, the
               Commissioner determines if the impairment meets or equals the
               criteria of a per se disabling impairment contained in Appendix 1
               to 20 C.F.R. Part 404, Subpart P (Listings of Impairment). If the
               claimant’s impairment does not meet or equal a listed impairment,
               before proceeding to step four, the Commissioner determines,
               based on all the relevant medical and other evidence of record, the
               claimant’s “residual functional capacity,” [“RFC”] which is what
               the claimant can still do despite the limitations imposed by his
               impairment. Fourth, the Commissioner considers whether the
               claimant's residual functional capacity permits him to return to his
               past relevant work. If so, the claimant is not disabled. Fifth, if the
               claimant cannot return to his past work, the Commissioner
               considers, based on the claimant’s residual functional capacity and
               vocational factors, whether the claimant can do other work existing
               in significant numbers in the national economy. If so, the claimant
               is not disabled.

Greek, 802 F.3d at 373 n.2 (citations omitted) (emphasis added); see also Selian v. Astrue, 708

F.3d 409, 417–18 (2d Cir. 2013). “The claimant bears the burden of proof in the first four steps



                                                 3
of the sequential inquiry; the Commissioner bears the burden in the last.” Selian, 708 F.3d at

418; see also Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

II.      Background

         Plaintiff applied for benefits on April 29, 2014, asserting that he was disabled due to an

injury to his left ankle and psychological issues. See R. 184; see also id. at 158–65, 179–99.1

Plaintiff’s application was initially denied on June 23, 2014. See id. at 10, 72–75. Plaintiff

subsequently requested a hearing by an administrative law judge (“ALJ”) to review the denial.

See id. at 76–82.

         An ALJ held a hearing on June 14, 2016. See id. at 25–42. Plaintiff, who was then

represented by counsel but also incarcerated, and Plaintiff’s attorney both attended the hearing

by telephone. See id. at 27. Plaintiff and a vocational expert (“VE”) testified. See id. at 29–42.

Plaintiff testified that he was disabled due to his left-ankle injury, limitations in the movement of

his right shoulder, anxiety attacks, and bipolar disorder.2 See id. at 30. In addition to taking

testimony, the ALJ also reviewed Plaintiff’s medical records and opinions from several of

Plaintiff’s health care providers. See id. at 10, 13–18.

         In a written decision entered September 2, 2016, the ALJ found that Plaintiff was not

disabled and affirmed the denial of Plaintiff’s application. See id. at 10–20. At the first step of

the five-step analysis, the ALJ found that Plaintiff had not engaged in any substantial gainful

activity since the application date. See id. at 12. At the second step, the ALJ found that




1
         “R.” refers to pages of the certified administrative record that the Commissioner filed on January 17, 2018
(Dkt. 11).
2
         Plaintiff had not raised his shoulder condition in his initial application. See R. 184, 195–96.


                                                           4
Plaintiff’s psychological issues did not constitute a “severe impairment” under the Social

Security laws, see id. at 13–15; the ALJ found, however, that Plaintiff’s ankle and shoulder

conditions, combined with Plaintiff’s obesity, constituted a “severe” impairment, see id. at 12.3

At the third step, the ALJ found that Plaintiff’s impairments were not per se disabling under the

law. See id. at 15. The ALJ then found that, notwithstanding these impairments, Plaintiff had

the RFC to perform “light work” with “frequent” bending, stooping, reaching, handling, and

fingering.4 See id. at 16–18. Proceeding to Step Four, the ALJ found that Plaintiff had no past

relevant work. See id. at 18. And at Step Five, the ALJ found that Plaintiff was able to perform

work that existed in significant numbers in the national economy and, therefore, that Plaintiff

was not “disabled” within the meaning of the Social Security laws. See id. at 18–19.

Accordingly, the ALJ affirmed the denial of Plaintiff’s claim. See id. at 19–20.

        Plaintiff petitioned the Social Security Agency’s (“SSA”) Appeals Council for review of

the ALJ’s decision; the Appeals Council denied Plaintiff’s request on September 25, 2017. See

id. at 1–6, 157. On October 17, 2017, Plaintiff, proceeding pro se, filed the Complaint, seeking




3
         The ALJ also noted that Plaintiff had been diagnosed with hyperlipidemia, hypertension, and asthma but
found that these conditions were not “severe” impairments. R. 13.
4
         A “frequent” movement is one that is performed more often than an “occasional” movement but less often
than a “continuous” movement. See Castle v. Comm’r of Soc. Sec., No. 1:13-CV-543, 2014 WL 2215759, at *2 &
n.6 (N.D.N.Y. May 29, 2014) (citing SSR 83–10, 1983 WL 31251, at *5–6 (1983)). A person can perform a
movement “frequently” if he can perform it “from one-third to two-thirds of the time.” Id. at n.6.

         “Light work” involves lifting no more than 20 pounds, with frequent lifting or carrying of objects weighing
up to 10 pounds, and either non-continuous walking or standing for approximately six hours in an eight-hour
workday or sitting most of the time with some pushing and pulling of leg or arm controls. See Mezzacappa v.
Astrue, 749 F. Supp. 2d 192, 206 n.12 (S.D.N.Y. 2010) (citing 20 C.F.R. § 404.1567(a)–(b)). “Light work” is
distinguishable from “sedentary work,” which involves lifting no more than ten pounds and only “occasional”
walking and standing. See id. If a person can perform light work, he can also perform sedentary work, unless the
person has additional limiting factors. See id.


                                                         5
review of the agency’s decision. See Compl. The Commissioner subsequently moved for

judgment on the pleadings. See Notice of Mot.

         On November 16, 2018, the Magistrate Judge issued the R&R recommending that the

Commissioner’s motion be denied. See R&R. The R&R concluded that the ALJ’s determination

of Plaintiff’s RFC was “not supported by substantial evidence” and was contradicted by a

medical opinion on which the ALJ purported to rely. Id. at 11–12. The R&R also found that the

ALJ erred in concluding that Plaintiff was capable of performing a significant number of jobs in

the national economy. See id. at 12–13. In addition, the R&R found that technical problems

relating to Plaintiff’s telephone connection during the administrative hearing made judicial

review of the hearing unduly “difficult,” warranting remand. Id. at 13–14. Accordingly, the

R&R recommended that the Commissioner’s motion be denied and that this case be remanded

back to the Commissioner for further proceedings. See id. at 15.

         The Commissioner objected to the R&R, see Def.’s Second Mem. of Law, and Plaintiff

responded to those objections, see Pl.’s Second Mem. of Law.

III.     The ALJ’s RFC Determination Was Supported by Substantial Evidence

         The ALJ found that Plaintiff had the RFC to perform “light work” with “frequent”

bending, stooping, reaching, handling, and fingering. R. 16–18. The Magistrate Judge

concluded that this finding was not supported by substantial evidence. See R&R at 11–12. The

Commissioner objects to the Magistrate Judge’s conclusion. See Def.’s Second Mem. of Law at

10–14.

         A.     The Applicable Law

         An ALJ’s RFC determination need not “perfectly correspond with” any single medical



                                                6
opinion. Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). Rather, the ALJ is “entitled to

weigh all of the evidence available to make an RFC finding that [is] consistent with the record as

a whole.” Id. “Genuine conflicts in the medical evidence are for the [ALJ] to resolve” in the

first instance. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002); see also Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008).

         B.       The ALJ’s Factual Findings

         In making his RFC finding, the ALJ relied in large part on the medical opinion of

Dr. Chaim Shtock, a consultative examiner. See R. 17–18; see also R. 239–42. After conducting

a physical examination of Plaintiff, Dr. Shtock opined that Plaintiff had no limitations with

“heavy lifting,” “kneeling,” “crouching,” “sitting long periods, “frequent bending,” “performing

overhead activities using both arms,” or “using both hands for fine and gross manual activities.”

R. 241. Dr. Shtock opined that Plaintiff had a “moderate limitation” with “squatting,” “frequent

stair climbing,” and “walking long distances.” Id. He also opined that Plaintiff had a “mild to

moderate limitation with standing long periods.” Id. Dr. Shtock stated that, other than the

impairments discussed, Plaintiff had “no other physical functional deficits.” Id.5

         As to Plaintiff’s left ankle condition, Dr. Shtock observed that Plaintiff walked with a

“limping gait,” was “unable to walk on his toes,” and had “difficulty walking on his heels.” Id.

at 240. Dr. Shtock also noted, however, that Plaintiff did not use an assistive device to walk, was

able to get onto and off of the exam table without assistance, and complained that he experienced


5
         The ALJ stated that some of Dr. Shtock’s descriptions were “vague and conclusory,” such as Dr. Shtock’s
use of the terms “moderate” and “mild.” R. 18. The ALJ correctly recognized, however, that Dr. Shtock’s use of
these terms was accompanied by specific medical findings from Plaintiff’s physical examination and that Dr.
Shtock’s opinion was consistent with the treatment notes of Plaintiff’s treating physicians. See id. Dr. Shtock’s
opinion, therefore, was not “so vague as to render it useless” in evaluating Plaintiff’s condition. Curry v. Apfel, 209
F.3d 117, 123–24 (2d Cir. 2000).


                                                           7
“aggravated” ankle pain only after “prolonged” periods of walking or standing. Id. at 239–40.

Dr. Shtock observed that Plaintiff’s range of motion in his left ankle was somewhat limited and

that his muscle strength in the ankle was “4+/5” (rather than a full “5/5”). Id. at 241. Dr. Shtock

found that, apart from Plaintiff’s left ankle, Plaintiff had full muscle strength in all “bilateral

lower extremities.” Id. at 241.

        The ALJ found that Dr. Shtock’s opinion about Plaintiff’s ankle was consistent with the

treatment notes of Plaintiff’s treating physicians. See id. at 18. Dr. Shotck’s observations

regarding the ankle’s range of motion, for example, were similar to the range of motion recorded

by Plaintiff’s treating physicians. See id. at 241; see also id. at 233, 308, 310, 314. These

physicians diagnosed Plaintiff with chronic tendinitis. See id. at 308, 311. Plaintiff also reported

to his treating physicians that he exercised vigorously, see, e.g., id. at 260, and he complained of

being unable to walk or stand only after a prolonged period of time, see id. at 192, 195–96, 239,

313—lending support to Dr. Shtock’s view that Plaintiff’s ankle posed only a “moderate”

limitation and that Plaintiff’s impairments were limited to “walking long distances,” “standing

long periods,” and “frequent stair climbing,” see id. at 241 (emphasis added).

        Additionally, the ALJ noted that Plaintiff had reported to his doctors that medication and

physical therapy reduced his ankle pain considerably (from an “eight out of ten” to a “five out of

ten”), see id. at 17; see also id. at 199, 239, 300–05, 311, 315–16, 319, but that Plaintiff had

stopped attending physical therapy and had not attended a prescribed follow-up appointment

with an orthopedist, see id. at 17. In the ALJ’s view, Plaintiff’s failure to follow up with these

appointments indicated that “there had been medical improvement” in Plaintiff’s ankle condition

and that Plaintiff had “found further treatment unnecessary.” Id. at 17.



                                                   8
       As to Plaintiff’s shoulder condition, Dr. Shtock did not observe any limitations. See id. at

240 (recording a full range of motion in Plaintiff’s shoulders), 241 (opining that Plaintiff had “no

limitations” with “heavy lifting” or with “performing overhead activities using both arms”). The

ALJ also noted that an X-ray of the shoulder showed no abnormalities or injuries, see id. at 17,

234; that Plaintiff reported having at least some range of motion in his shoulder, see id. at 16,

32–33, 36–37; and that Plaintiff complained only of “moderate discomfort” in the shoulder, see,

e.g., id. at 17, 294. The record also makes clear that the pain in Plaintiff’s shoulder was, at

worst, intermittent, see id. at 36–37, 292; that medication reduced the pain, see id. at 284, 292,

295; and that Plaintiff did not require physical therapy or other extensive treatment for the

shoulder. Nevertheless, the ALJ credited Plaintiff’s testimony that he had difficulty lifting heavy

objects due to the shoulder pain. See id. at 17, 32–33, 36–37.

       Finally, the ALJ observed that Plaintiff is obese, a condition that the ALJ believed could

exacerbate Plaintiff’s ankle- and shoulder-related limitations. See id. at 17–18.

       C.      The ALJ’s RFC Determination

       The ALJ concluded that Plaintiff was capable of performing “light work” with “frequent”

bending, stooping, reaching, handling, and fingering. Id. at 18. This conclusion was supported

by substantial evidence.

               1.      Plaintiff’s Ankle Condition

       Although “light work” requires walking or standing for up to three-quarters of a workday,

it requires that a person be capable of performing these activities only “intermittently.” Poupore

v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (per curiam); see also 20 C.F.R. § 416.967(b); SSR

83-10, 1983 WL 31251, at *5–6 (S.S.A. 1983) (“[T]he full range of light work requires standing



                                                  9
or walking, off and on, for a total of approximately 6 hours of an 8-hour workday. Sitting may

occur intermittently during the remaining time.” (emphasis added)). There is substantial

evidence that Plaintiff was able to perform this level of work, as he reported to his physicians

that he was unable to walk and stand only after prolonged periods of time, see id. at 192, 195–96,

239, 313, and, consistent with these reports, Dr. Shtock found that Plaintiff had limitations only

with “standing long periods” and “walking long distances,” id. at 241.

       Although Plaintiff reported “sharp” pain in his ankle, id. at 33, the ALJ reasonably found

that Plaintiff’s “statements concerning the intensity, persistence, and limiting effects” of that pain

were exaggerated, given that his medical records did not reflect the same level of pain, that

Dr. Shtock opined that Plaintiff had only moderate limitations in this area, and that Plaintiff had

stopped attending physical therapy sessions that had helped reduce his pain. Id. at 16–17; see

also Campbell v. Astrue, 465 F. App’x 4, 7 (2d Cir. 2012) (“[W]hile an ALJ ‘is required to take

the claimant’s reports of pain and other limitations into account,’ he or she is ‘not require[d] to

accept the claimant’s subjective complaints without question.’” (citations omitted) (quoting 20

C.F.R. § 416.929 and Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010))); Mancuso v. Astrue, 361

F. App’x 176, 178–79 (2d Cir. 2010).

       Additionally, although Plaintiff testified that he needed to elevate his ankle periodically

while sitting, see R. 35–36, this testimony did not require a different RFC determination.

Contrary to Plaintiff’s testimony, Dr. Shtock found that Plaintiff had “no limitation with sitting

long periods,” id. at 241, and Plaintiff had not explained the need for ankle elevation while

sitting prior to the ALJ’s hearing, see, e.g., id. at 196, 232, 313. The VE also testified that a




                                                  10
person could elevate his leg up to 12 inches without it interfering with his ability to perform

sedentary work, see id. at 41.

                 2.       Plaintiff’s Shoulder Condition

        Light work requires the ability to lift up to 20 pounds at a time, see 20 C.F.R.

§ 416.967(b); there was substantial evidence that Plaintiff was capable of performing such work.

Dr. Shtock found that Plaintiff had a full range of motion in his shoulders and that Plaintiff had

“no limitation” with “heavy lifting” or with “performing overhead activities.” R. 241. Plaintiff

also did not require extensive treatment for the shoulder, and an X-ray revealed no abnormalities

or injuries. See id. at 234. Indeed, Plaintiff did not even raise his shoulder condition in his initial

disability application, see id. at 184, 195–96; he complained of it only during the hearing with

the ALJ and intermittently with his doctors, see id. at 32. Accordingly, there was more than

substantial evidence that Plaintiff was capable of lifting up to 20 pounds.6

        The ALJ’s finding that Plaintiff was capable of performing frequent bending, stooping,

reaching, handling, and fingering, id. at 18, was also supported by substantial evidence.

Although Plaintiff testified about his shoulder pain, see id. at 32, Dr. Shtock opined that Plaintiff

had a full range of motion in his elbows, forearms, wrists, and fingers, see id. at 240. Dr. Shtock

also observed that Plaintiff had full grip strength in both hands; that Plaintiff had no limitations

with heavy lifting, kneeling, crouching, bending, or with “fine and gross manual activities”; and

that Plaintiff had no “physical functional deficits,” other than those relating to his ankle. Id. at



6
         The Court also notes that 20 pounds is the absolute maximum weight that a person must be able to carry in
order to be capable of “light work.” 20 C.F.R. § 404.1567(b); Mezzacappa, 749 F. Supp. 2d at 207. More
commonly, light work requires carrying objects of 10 pounds or less. See id. “Medium work,” by contrast, requires
carrying a maximum of 50 pounds at a time and frequent carrying of objects weighing 25 pounds or less.
See 20 C.F.R. § 404.1567(c).


                                                       11
240–41. Further, as discussed, Plaintiff’s treatment notes reflect, at best, a mild and intermittent

shoulder condition that was responsive to medication and that did not require extensive

treatment. There is no evidence in the record that Plaintiff had any other difficulty using his

arms, hands, or fingers. Accordingly, the ALJ’s finding was supported by substantial evidence.7

         3.       Conclusion

         Taking a step back from the applicable legal standard, and applying a dose of common

sense, Plaintiff is clearly not entitled to Social Security benefits. He is a 40-year-old man with,

at worst, tendonitis, a mild shoulder strain, and no other physical impairments. Even if this

Court were not obligated to defer to the ALJ’s decision—which it is—no reasonable person

could find that Plaintiff is so impaired that he is unable to work in any jobs that exist in the

national economy. See 42 U.S.C. § 1382c(a)(3)(A)–(B).

         For all these reasons, the ALJ’s RFC determination was supported by substantial

evidence. To the extent that the Commissioner objects to the R&R on this ground, the objection

is sustained.

         D.       The R&R’s Other Conclusions

         The Commissioner objects to two other portions of the R&R. First, the R&R asserted,

without explanation, that the ALJ’s finding that Plaintiff was capable of performing frequent

reaching and handling was “not based on or consistent with” Dr. Shtock’s opinion. R&R at 12.

The Commissioner’s objection to this assertion is sustained. As discussed, Dr. Shtock found no




7
          To be clear, the Court is unaware of any evidence in the record that indicates that Plaintiff was able to
bend, stoop, and finger only “frequently,” as opposed to “continuously.” Nevertheless, inasmuch as the ALJ limited
Plaintiff’s capabilities to “frequent” bending, stooping, and fingering, that limitation benefited Plaintiff’s application
for benefits and, thus, does not warrant remand.


                                                           12
limitations with respect to Plaintiff’s ability to perform “overhead activities” or “fine and gross

manual activities.” R. 241. Put in the terms of the Social Security regulations, Dr. Shtock’s

finding constituted his opinion that Plaintiff had no limitations with “reaching” or “handling.”

See Johnson v. Berryhill, No. 3:16-CV-01050, 2017 WL 2381272, at *12 (D. Conn. June 1,

2017) (under the Social Security regulations, “fine and gross hand manipulation” involves

“reaching,” “handling,” and “fingering”). Nevertheless, in light of Plaintiff’s testimony

regarding his shoulder pain and Plaintiff’s intermittent complaints to his treating physicians

about shoulder pain, the ALJ reasonably concluded that Plaintiff had some limitations with

reaching and handling (specifically, that Plaintiff was limited to “frequent,” as opposed to

“continuous,” reaching and handling). See R. 17. The ALJ was entitled to credit Plaintiff’s

testimony notwithstanding Dr. Shtock’s contrary finding that Plaintiff had no limitations.

See Matta, 508 F. App’x at 56 (an ALJ’s findings need not “perfectly correspond with any of the

opinions of medical sources cited in [the ALJ’s] decision”); Genier, 606 F.3d at 49 (an ALJ

“may exercise discretion in weighing the credibility of the claimant’s testimony in light of the

other evidence in the record”). In any event, to the extent that the ALJ deviated from Dr.

Shtock’s opinion regarding limitations on Plaintiff’s ability to reach and handle, the ALJ’s

findings were more favorable to Plaintiff than Dr. Shtock’s; Plaintiff, therefore, has no basis to

complain about the ALJ’s conclusion. For all these reasons, the Commissioner’s objection is

sustained.

       The R&R also asserted that the ALJ’s finding regarding Plaintiff’s ability to perform

frequent reaching and handling is inconsistent with the ALJ’s statement that Plaintiff’s

conditions were “likely to . . . limit his ability to perform reaching/handling between one third



                                                 13
and two thirds of the time during a typical workday (i.e., ‘frequently’).” R&R at 11–12 (quoting

R. 17). The Commissioner objects to that assertion, see Def.’s Second Mem. of Law at 13–14;

the objection is sustained. As discussed, the Social Security regulations define “frequently” as

“occurring [between] one-third to two-thirds” of a workday. SSR 83-10, 1983 WL 31251, at *6

(S.S.A. 1983); see also Stottlar v. Colvin, No. 5:13-CV-00047, 2014 WL 3956628, at *15

(N.D.N.Y. Aug. 13, 2014). Read in context, the ALJ’s statement that Plaintiff’s conditions

would “limit his ability to perform reaching/handling between one third and two thirds of the

time during a typical workday” was clearly a typo: the statement should have said that Plaintiff

was limited to “perform[ing] reaching/handling to between one third and two thirds of the time

during a typical workday.” R. 17. Indeed, the ALJ’s opinion contained numerous other typos,

and there is no other indication that he made contradictory findings in the opinion. Accordingly,

the Commissioner’s objection to this portion of the R&R is sustained.

       Although not addressed in the R&R, Plaintiff objects to the ALJ’s RFC determination on

the ground that the ALJ did not personally examine Plaintiff or otherwise take steps personally to

assess Plaintiff’s limitations at the time of the hearing. See Pl.’s Second Mem. of Law at 7.

Plaintiff asserts that his condition is “getting worse each day,” a factor that the ALJ should have

taken into account. Id. at 8. This objection is meritless. The relevant time period for the

Commissioner’s assessment was the period between the date of the alleged onset of disability

(December 2013, see R. 179) and the date of the Commissioner’s decision (September 25, 2017,

see id. at 1–6). See Collins v. Comm’r of Soc. Sec., 960 F. Supp. 2d 487, 501 (S.D.N.Y. 2013).

Evidence relevant to the Plaintiff’s condition after the Commissioner’s decision—such as

evidence that Plaintiff’s condition is currently worsening—warrants a remand only if the



                                                14
evidence bears upon the “severity and continuity” of impairments that existed during the relevant

time period. See id. (quoting Pollard v. Halter, 377 F.3d 183, 194 (2d Cir. 2004)). Plaintiff has

made no such showing. Where, as here, “there are no obvious gaps in the administrative record,

and where the ALJ already possesses a complete medical history, the ALJ is under no obligation

to seek additional information in advance of rejecting a benefits claim.” Rosa v. Callahan, 168

F.3d 72, 79 n.5 (2d Cir. 1999); see also R. 27–28 (Plaintiff’s attorney stating that the record of

Plaintiff’s medical history was complete).

IV.    The ALJ’s Analysis at “Step Five” Was Supported by Substantial Evidence

       At the fifth step of the ALJ’s analysis, the ALJ was required to determine whether

Plaintiff could, in light of his RFC, perform jobs existing in significant numbers in the national

economy. See Greek, 802 F.3d at 373 n.2. In the R&R, the Magistrate Judge found that the

Commissioner had failed to carry his burden at this step. See R&R at 12–13. The Commissioner

objects to the Magistrate Judge’s conclusion.

       A.      The Applicable Law

       To make his determination at Step Five, the ALJ consulted the Medical-Vocational

Guidelines contained in Appendix 2 of 20 C.F.R. Part 404, Subpart P, commonly known as the

“grid.” See R. 19; McDonaugh v. Astrue, 672 F. Supp. 2d 542, 570–71 (S.D.N.Y. 2009). As one

Court in this District has explained:

               The grid takes into account the claimant’s residual
               functional capacity in conjunction with the claimant’s age,
               education and work experience. Based on these factors, the
               [grid] indicates whether the claimant can engage in any
               other substantial gainful work which exists in the national
               economy. As a general matter, the result listed in the grid
               is dispositive on the issue of disability. Exclusive reliance
               on the grid, however, is inappropriate where the guidelines


                                                 15
               fail to describe the full extent of the claimant’s physical
               limitations.

Id. at 570 (citations and internal quotation marks omitted); see also Bapp v. Bowen, 802 F.2d

601, 605–06 (2d Cir. 1986). Put differently, an ALJ may rely exclusively on the grid to

determine whether the claimant can perform a significant number of jobs in the economy—and

therefore whether the claimant is “disabled” under the Social Security laws—as long as the

claimant does not have any “non-exertional limitations” that “significantly diminish” the range

of available work indicated in the grid. See Gaiser v. Comm’r of Soc. Sec., No. 13-CV-8234,

2015 WL 3536604, at *12 (S.D.N.Y. June 5, 2015); McDonaugh, 672 F. Supp. 2d at 571.

       If a claimant’s non-exertional limitations significantly diminish his range of work, the

ALJ may be required to obtain testimony from a VE in order to make the Step Five

determination. See McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014). The ALJ may adduce

this testimony through a hypothetical question, as long as the hypothetical is based on substantial

evidence and “accurately reflect[s] the limitations and capabilities of the claimant involved.” Id.

(citations and internal quotation marks omitted). If the hypothetical question posed to the VE

fails to “include or otherwise implicitly account for all of [the claimant’s] impairments,” then the

VE’s opinion cannot support the ALJ’s conclusions, unless the error is “harmless.” Johnson,

2017 WL 2381272, at *12 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1181 (11th

Cir. 2011)).

       An erroneous hypothetical question is harmless only if other “substantial evidence in the

record” supports the ALJ’s conclusions, Johnson, 2017 WL 2381272, at *12, or if “the

hypothetical ‘otherwise implicitly account[ed] for [the] claimant’s limitations,’” McIntyre, 758

F.3d at 151 (quoting Winschel, 631 F.3d at 1181).


                                                 16
       B.      Application to This Case

       Here, the ALJ consulted the grid and found that Plaintiff “essentially has the residual

functional capacity to perform the full range of light work.” R. 19. Put differently, the ALJ

found that Plaintiff’s non-exertional limitations—those with respect to bending, stooping,

reaching, handling, and fingering—did not significantly diminish the range of light work

available to Plaintiff in the grid. If this finding was correct, then the ALJ was entitled to

conclude, based exclusively on the grid, that Plaintiff was not disabled. See McDonaugh, 672 F.

Supp. 2d at 571.

       The Court need not determine whether this finding was correct, however, because the

ALJ consulted a VE in order to be sure to account for Plaintiff’s non-exertional limitations. See

R. 19, 38–41. The ALJ asked the VE whether a person of Plaintiff’s age, education, and work

experience who was limited to “sedentary work” and to “frequent[]” reaching, handling, and

fingering could perform any jobs existing in the national economy. Id. at 38. The VE stated that

significant numbers of jobs existed in the national economy that such a person could perform,

including work as a “table worker,” a “touch-up screener,” and a “stone setter.” Id. at 38–39.

Based on this testimony, the ALJ concluded that the Commissioner had carried his burden at

Step Five and that Plaintiff was not disabled. See id. at 19.

       The R&R asserts that the ALJ’s hypothetical question did not accurately reflect

Plaintiff’s limitations, inasmuch as the hypothetical did not include Plaintiff’s limitations with

bending and stooping. See R&R at 13. The Commissioner argues that this omission was

harmless, see Def.’s Second Mem. of Law at 16, and the Court agrees. Limitations on bending

and stooping do not, as a matter of law, significantly diminish the range of light work available



                                                 17
to a claimant. See Felder v. Astrue, No. 10-CV-5747, 2012 WL 3993594, at *17 (E.D.N.Y. Sept.

11, 2012) (“According to the SSA’s rulings, an inability to bend, stoop, crouch, or kneel more

than occasionally would not substantially affect an individual’s ability to perform light or

sedentary work.” (citing McDonaugh, 672 F. Supp. 2d 571)); see also SSR 85-15, 1985 WL

56857, at *2–3 (1985). Because the ALJ was not required to obtain the VE’s opinion regarding

Plaintiff’s bending and stooping limitations, the ALJ’s failure to include these limitations in his

hypothetical question to the VE was harmless.8

         The R&R also asserts that the question posed to the VE did not accurately reflect

Plaintiff’s capabilities, as the question asked for jobs at the “sedentary” exertional level (whereas

Plaintiff was capable of performing work at the more active “light” exertional level). See R&R

at 12. The Commissioner argues that this issue does not require remand, see Def.’s Second

Mem. of Law at 14–15, and the Court agrees. Under the Social Security regulations, a person

who can do light work can, as a matter of law, also do sedentary work, “unless there are

additional limiting factors such as loss of fine dexterity or inability to sit for long periods of

time.” 20 C.F.R. § 416.967(b); see also Poupore, 566 F.3d at 305. Accordingly, courts have

repeatedly affirmed the Commissioner’s decisions in which a VE hypothetical was phrased in

terms of “sedentary work” even though the ALJ’s RFC finding was for “light work.” See Def.’s

Second Mem. of Law at 15–16 (collecting cases). As the Court has discussed, there was

substantial evidence that Plaintiff did not have “additional limiting factors,” as Dr. Shtock and



8
          The R&R asserts that the question of whether bending and stooping limitations require VE testimony
should have been decided by the ALJ in the first instance. See R&R at 13. The ALJ, however, did consider this
question in the first instance when he stated that Plaintiff “essentially has the residual functional capacity to perform
the full range of light work.” R. 19 (emphasis added); see also id. at 17 (“[T]he claimant has been fully capable of
performing light exertion level work.” (emphasis added)).


                                                           18
others found that Plaintiff had no limitations with respect to fingering and the ability to sit for

extended periods of time. See R. 241. Accordingly, Plaintiff was capable of performing all of

the “sedentary” jobs that the VE discussed, and the VE’s testimony adequately supported the

ALJ’s conclusion that Plaintiff was not disabled.

         For all these reasons, the ALJ’s analysis at “Step Five” was legally correct and was

supported by substantial evidence. The Commissioner’s objections to this portion of the R&R

are sustained.9

V.       Technical Difficulties During the Administrative Hearing Do Not Warrant Remand

         In the R&R, the Magistrate Judge found that the ALJ “had significant difficulty hearing

and understanding” Plaintiff’s testimony during the hearing, making the hearing record

“incomplete and deficient” and warranting remand for a new hearing. R&R at 14. Plaintiff

raises similar arguments. See Pl.’s Second Mem. of Law at 5–6. The Commissioner objects to

that portion of the R&R. See Def.’s Second Mem. of Law at 17–20.

         As an initial matter, Plaintiff consented to conducting the hearing by telephone, see R. 28,

and at no time did Plaintiff or his attorney object or ask to terminate the hearing due to technical

difficulties, see id. at 27–41. Additionally, each time the ALJ or Plaintiff had difficulty hearing

each other, the information was repeated, and each party indicated that he understood. See, e.g.,


9
          The R&R also asserts that the term “frequently” is not defined in the Social Security regulations, making it
erroneous for the ALJ to use that term in his hypothetical question to the VE. See R&R at 12. That is incorrect.
The term “frequently” has been defined in prior Social Security rulings, which are binding on the SSA. See Social
Security Ruling 83-10, 1983 WL 31251, at *5–6 (S.S.A. 1983) (“‘Frequent’ means occurring from one-third to two-
thirds of the time.”); Sullivan v. Zebley, 493 U.S. 521, 531 n.9 (1990).

         Additionally, the R&R asserts that because no substantial evidence supports the finding that Plaintiff can
perform frequent reaching and handling, the ALJ erred by including this condition in his hypothetical question.
See R&R at 12. As the Court has discussed, the R&R’s premise is incorrect: there is more than substantial evidence
to support that finding.


                                                         19
id. at 30–31, 34, 36. Although a few of Plaintiff’s words in the transcript were recorded as

inaudible, the ALJ did not ask Plaintiff to repeat himself at those times, suggesting that although

the stenographer who transcribed the hearing was unable to make out what was being said, the

ALJ was able to hear and understand Plaintiff’s answers. See, e.g., id. at 33, 35. Plaintiff’s

answers on these points were also clearly reflected in the treatment notes of his physicians and in

his application paperwork, which the ALJ reviewed. Plaintiff also has not articulated what else

he would have said or how a better telephonic connection would have made any difference in the

outcome of the hearing. Thus, despite some technical difficulties, Plaintiff received a full and

fair hearing before the ALJ. Under similar circumstances, numerous courts have denied

applications for remand. See, e.g., Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 31–32 (2d

Cir. 2013); Def.’s Second Mem. of Law at 19–20 (collecting cases). Accordingly, the

Commissioner’s objection to this portion of the R&R is sustained.

VI.    Substantial Evidence Supported the ALJ’s Finding that Plaintiff’s Psychological
       Issues Were Not Severe Impairments

       At the second step of the five-step analytical process, the ALJ determined that Plaintiff’s

psychological issues did not constitute a “severe impairment” within the meaning of the Social

Security laws. See R. 12–13. The Commissioner moved for a judgment on the pleadings on this

ground, see Def.’s First Mem. of Law, Dkt. 16, at 12–15, but the R&R did not address the issue.

The Court finds that the ALJ’s conclusion was supported by substantial evidence.

       When determining whether a claimant is disabled due to a mental impairment, an ALJ

must apply a “‘special technique’ at the second and third steps of the five-step framework.”

Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). “This technique requires the [ALJ] to

determine first whether the claimant has a ‘medically determinable mental impairment.’ If the


                                                20
claimant is found to have such an impairment, the reviewing authority must ‘rate the degree of

functional limitation,’” across “four broad functional areas: (1) activities of daily living;

(2) social functioning; (3) concentration, persistence, or pace; and (4) episodes of

decompensation.” Id. at 265–66 (citations and footnote omitted) (quoting 20 C.F.R.

§ 404.1520a(b)–(c)). “[I]f the degree of limitation in each of the first three areas is rated ‘mild’

or better, and no episodes of decompensation are identified, then the reviewing authority

generally will conclude that the claimant’s mental impairment is not ‘severe’ and will deny

benefits.” Id. at 266 (citing 20 C.F.R. § 404.1520a(d)).

        The ALJ properly applied this framework. First, the ALJ found that Plaintiff had a

medically determinable mental impairment, as Plaintiff had been diagnosed with bipolar

disorder. See R. 13. This finding was supported by substantial evidence, including Plaintiff’s

own testimony. See id. at 30, 257, 267, 318. The ALJ then rated the degree of Plaintiff’s

limitation across the four functional areas. See id. at 13. As to the activities of daily living, the

ALJ found that Plaintiff had “no limitation,” id. at 13, because Plaintiff had previously reported

that he was “able to dress, bathe, and groom, cook, clean, do laundry, shopping, manage his own

money, and use public transportation,” id. at 244; see also id. at 192–94, 239. As to Plaintiff’s

social functioning, the ALJ also found that Plaintiff had “no limitation,” id. at 13, because

Plaintiff stated that he frequently speaks to friends on the phone, plays board games with friends,

and visits family, see id. at 192, 195, 239, 244.

        As to Plaintiff’s concentration, persistence, and pace, the ALJ found that Plaintiff had a

“mild limitation.” Id. at 13. This conclusion was supported by substantial evidence. Although

Plaintiff told his doctors that he had difficulty concentrating, see id. at 246, he also stated that



                                                    21
was generally able to “finish what [he] start[s],” id. at 198, and his treating medical professionals

observed that he appeared attentive, alert, oriented, and coherent during their examinations, see

id. at 244, 247, 277–78. Plaintiff also reported that he was able to, and enjoyed, playing the

keyboard, reading, writing poetry, and drawing. See id. at 194, 244. During a consultative

examination, Plaintiff was able to count, count backwards, and conduct “simple calculations,”

although he was unable to count correctly by multiples of three; accordingly, the consultative

examiner rated his attention and concentration as “mildly impaired.” R. 244. Based on all of

this evidence, the ALJ reasonably concluded that Plaintiff had only “mild” limitations in his

concentration, persistence, and pace. See id. at 13.

         Finally, as to the fourth functional area, the ALJ correctly observed that the record

contains no evidence of episodes of decompensation. Id. at 13.

         Because the ALJ rated the first three functional areas as “mild” or better, and because the

ALJ found that Plaintiff had not suffered any episodes of decompensation, the ALJ properly

found that Plaintiff’s psychological issues did not constitute a severe impairment. See id. at 13–

14.10


10
         In making this finding, the ALJ credited the opinion of a consultative examiner, Dr. Toula Georgiou, over
the opinion of a nurse practitioner who had treated Plaintiff, Veronica Ogula. See R. 13–14. The ALJ reasoned that
Georgiou was a doctor of psychology, whereas Ogula was a nurse practitioner with “no special credentials as a
mental health provider”; accordingly, the ALJ found that Ogula was not an “acceptable medical source” whose
opinions were entitled to controlling weight. Id. at 14. This conclusion was proper under the Social Security
regulations. See SSR 06-03P, 2006 WL 2329939, at *2 (S.S.A. Aug. 9, 2006) (nurse practitioners are not
“acceptable medical sources” whose opinions are “entitled to controlling weight” in the ALJ’s analysis); Goldsmith
v. Berryhill, No. 17-CV-483, 2018 WL 4328832, at *3 (S.D.N.Y. Sept. 11, 2018).

          The ALJ also explained that Ogula’s conclusions that Plaintiff had an “extreme loss” of functionality and
that Plaintiff’s mental disorder would require him to be absent from work more than three times per month were
“not at all consistent” with Ogula’s contemporaneous treatment notes, which indicated that Plaintiff was
cooperative, alert, oriented, and attentive during examination sessions. Id. at 15; see also id. at 320–21. The ALJ’s
conclusion was supported by substantial evidence, as Plaintiff’s other treating medical professionals had repeatedly
made similar observations. See e.g., id. at 246–47, 275–78. Finally, the ALJ noted that Ogula had evaluated
Plaintiff using a checkbox form, see id. at 14, 317–22, which the Second Circuit has called “only marginally useful

                                                         22
VII.    Conclusion

        For all the foregoing reasons, the Commissioner’s objections to the R&R are

SUSTAINED. The R&R is NOT ADOPTED. The Commissioner’s motion for judgment on the

pleadings (Dkt. 15) is GRANTED. The Clerk of Court is respectfully directed to terminate all

open motions and to CLOSE the case. The Clerk is also respectfully directed to MAIL a copy of

this order to Plaintiff at the address listed in Dkt. 32.

SO ORDERED.

                                                                _____________________________
                                                              _________________________________
Date: March 22, 2019                                           ALERIE CAPRONI
                                                              VALERIE
      New York, NY                                            United States District Judge




for purposes of creating a meaningful and reviewable factual record,” Halloran v. Barnhart, 362 F.3d 28, 31 n.2 (2d
Cir. 2004). In sum, the ALJ’s decision to credit the opinion of Georgiou over that of Ogula was legally proper and
was supported by substantial evidence.


                                                        23
